Citation Nr: 0519195	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  01-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound (SFW) to the right hand.

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a skin 
disorder, macular hole of the right eye with visual defect, 
residuals of a SFW of the left hand, a left knee disorder, 
and sinusitis.

3.  Entitlement to an increased evaluation for lumbar strain 
with degenerative disc disease and spondylosis L3-L4, 
currently rated 40 percent disabling.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service in the Marine Corps 
from July 1967 to September 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO).  

This determination denied the veteran entitlement to service 
connection for residuals of a SFW of the right hand and 
declined the veteran's application to reopen previously 
denied claims of service connection for a skin disorder, a 
macular hole of the right eye with visual defect, residuals 
of a SFW of the left hand, a right knee disorder, and 
sinusitis.  This determination increased the disability 
evaluation for the veteran's service-connected low back 
disorder from noncompensable to 20 percent, effective from 
December 1999.

A rating decision by the RO in March 2002 increased the 
disability evaluation for the service-connected low back 
disorder from 20 percent to 40 percent, effective from 
December 1999.

One of the issues perfected for appellate consideration is 
entitlement to an increased rating for PTSD.  In the March 
2002 rating action the RO also increased a 30 percent rating 
which had been in effect for PTSD to 50 percent.  The RO 
indicated that this was a substantial grant of the benefit 
sought.  There is no indication that the veteran withdrew 
this issue from appellate consideration.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the maximum 
available benefit...does not...abrogate the pending 
appeal...."AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
veteran's appeal of the assigned disability evaluation for 
his PTSD continues.

Received in May 2005 was a letter from the veteran regarding 
claims, which are not currently before the Board for 
appellate consideration.  This matter is referred to the RO 
for appropriate action.

The issues of service connection for a skin disorder, a left 
knee disorder, sinusitis, and a macular hole of the right eye 
with visual defect based on a de novo review of the record as 
well as increased evaluations for a low back disorder and 
PTSD, service connection for residuals of a SFW of the right 
hand, and whether new and material evidence has been 
submitted to reopen claims of service connection for 
residuals of a SFW of the left hand are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  An unappealed October 1989 rating decision denied service 
connection for a skin disorder, a left knee disorder, 
sinusitis, and macular hole of the right eye with visual 
defect.  

2.  Evidence received subsequent to the October 1989 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for skin disorder, a left knee disorder, sinusitis, and 
macular hole of the right eye with visual defect.



CONCLUSIONS OF LAW

1.  The October 1989 rating decision that denied service 
connection for a skin disorder, a left knee disorder, 
sinusitis, and macular hole of the right eye with visual 
defect is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence received since the October 1989 
rating decision is new and material and the requirements to 
reopen the veteran's claims of entitlement to service for a 
skin disorder, a left knee disorder, sinusitis, and macular 
hole of the right eye with visual defect have been met.  38 
U.S.C. A. § 5108 (West 2002); 38 C.F.R. § 3.156(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case. See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an October 2000 statement 
of the case and a supplemental statements of the case dated 
in October 2000, March 2002, November 2002, February 2003, 
June 2003, and February 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in an October 2003 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  For the 
purpose if reopening the veteran's claims the Board finds 
that the requirements under the VCAA has been satisfied.  


Whether new and material evidence has been submitted to 
reopen claims of service connection for a skin disorder, a 
left knee disorder, sinusitis, and macular hole of the right 
eye with visual defect

In October 1989 the RO denied service connection for a skin 
disorder, a left knee disorder, sinusitis, and a macular hole 
of the right eye with visual defect.  At that time it was 
determined that a skin disorder, a left knee disorder, and 
sinusitis were not shown on the veteran's initial post 
service VA examination in April 1989 and that a macular hole 
of the right eye existed prior to service and was not shown 
to have been aggravated by service.  

The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that determination, 
which is now final.  38 U.S.C.A. § 7105.  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5008.

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992)


a)  A Skin Disorder

The additional pertinent evidence submitted since the October 
1989 rating decision is new and material in that the private 
and VA medical records tend to show the presence of a current 
chronic skin disorder.  This disorder was diagnosed by the 
veteran's physician at the Camp Lejeune Naval Hospital in 
1998 as dermatitis, November 2000, and by a VA physician in 
March 2003 as xerosis.  As such, the claim is reopened.  


b)  Macular Hole of the Right Eye with Visual Defect

Subsequent to the October 1989 rating decision, a private 
physician in April 2002 indicated that he had reviewed the 
veteran's records and indicated that the macular hole of the 
right eye began in service.  The Board finds that this 
opinion is new and material evidence and the claim is 
reopened.


c) Left Knee Disorder

Subsequent to the October 1989 rating decision, VA outpatient 
records in October 2002 reveals a diagnosis of arthritis of 
the left knee.  The Board finds that this treatment record is 
new and material evidence in that it tends to show for the 
first time the presence of a chronic left knee disability.  
Accordingly, the claim is reopened.

d) Sinusitis

Subsequent to the October 1989 rating decision, VA outpatient 
and private medical records indicate that the veteran 
received treatment during 2002 treatment for sinusitis.   The 
Board finds that this evidence is new and material in that it 
tends to show for the first time following service the 
presence of a chronic sinus disability.  Accordingly, the 
claim is reopened.



ORDER

New and material evidence having been received, the claims 
for service connection for skin, left knee, and sinus 
disorders and macular hole of the right eye with visual 
defect are reopened; to this extent only the appeal is 
granted


REMAND

The veteran's claims for service connection for skin, left 
knee, and sinus disorders and macular hole of the right eye 
with visual defect have been reopened, and it is now 
incumbent upon VA that all evidence of record, both old and 
new, be considered with regard to these claims.

In May 2004, the veteran informed VA that he has been awarded 
Social Security Administration (SSA) benefits in March 2003 
due to his PTSD and back disorder.  Any medical records 
forming the basis for an award of SSA benefits must be added 
to the claims file prior to resolution of the veteran's 
appeal.  See 38 U.S.C.A. § 5106 (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

VAOPGCPREC 3-2003 (July 16, 2003) held that, to rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  Since it was 
determined by VAOPGCPREC 3-2003 that the provisions of 38 
C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111, 
because 38 C.F.R. § 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service, 38 C.F.R. § 3.304(b) was considered invalid.

The service medical records show that the veteran was treated 
for dermatitis in 1976 and itching of the skin in 1978 and 
for left knee complaints in 1976.  He also was treated on 
numerous occasions for nasal blockage and upper respiratory 
problems, diagnosed as sinusitis in September 1985.  During a 
May 1986 examination he gave a history of sinusitis and a 
tricked or locked knee.  As previously indicated following 
service he has received treatment for skin, sinusitis, and 
left knee problems.

The May 1967 entrance examination showed defective vision of 
the right eye.  The exact vision loss cannot be deciphered 
from the copy of the report made from a microfiche.  In 
November 1975 old macular retinitis was diagnosed. In June 
1977 he was treated for an abrasion to the cornea of the 
right eye caused by a thorn bush.  Subsequently a hole in the 
right macular was diagnosed.  The service medical records 
also show that the veteran sustained a shell fragment wound 
to the right hand in 1968 while engaging the enemy.  The 
veteran's retirement examination is not on file.  VA x-rays 
in February 2002 showed arthritis of the first and second 
phalanges of the right hand.

In view of the above, the Board finds that specialized VA 
examinations are warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
to obtain a copy of the Social Security 
decision awarding disability benefits to 
the veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to treatment 
for the disabilities in issue since 
January 2004.

3.  The RO should request the National 
Personnel Records Center to furnish a 
legible copy of the May 1967 entrance 
examination and to conduct a search for 
the veteran's retirement examination.

4.  A VA examination should be conducted 
by an ophthalmologist to determine the 
severity of the hole in the macular of 
the right eye with defective vision. The 
claims folder should be provided to the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed. The examiner is 
requested to obtain a detailed clinical 
history.  Following a review of the 
record the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the hole in the 
macular of the right eye originated 
during service?  If it is determined that 
the hole in the macular of the right eye 
and defective vision was present at the 
time of entry into active duty, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the preservice hole in the 
macular of the right eye and/or the 
defective vision of the right eye 
underwent a chronic increase in severity 
beyond normal progression during service.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  The veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the extent, severity and 
etiology of the veteran's skin disorder.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  Any necessary 
tests and studies should be performed.  
It is requested that the examiner obtain 
a detailed medical history. Following the 
examination it is requested that the 
examiner indicate whether the veteran has 
a chronic skin disorder.  If yes, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any skin disorder diagnosed is 
related to military service? A complete 
rational for any opinion expressed should 
be included in the report.

6.  The RO should schedule the appellant 
for VA examination by an orthopedist in 
order to determine the nature and 
severity of any residual disability 
resulting from the shell fragment wounds 
to both hands, and the severity and 
etiology of any left knee disorder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests, to include x-ray studies and any 
other specialized tests deemed necessary 
should be conducted. It is requested that 
the examiner obtain a detailed clinical 
history.  Following the examination, it 
is requested that the examiner identify 
any residual pathology resulting from the 
inservice shell fragment wounds to the 
hands.  If there is none, the examiner 
should so state.  If a chronic left knee 
disability is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
left knee disorder diagnosed is related 
to military service?  A complete rational 
for any opinion expressed should be 
provided.

7.  A VA examination by specialist in 
upper respiratory disorders should be 
conducted to determine the presence, 
severity, and etiology of any sinus 
disorder. The claims folder is to be made 
available to the examiner for review 
prior to the examination.  All tests 
deemed necessary should be performed.  
Following the examination it is requested 
that the examiner indicate whether the 
veteran has a chronic sinus disorder.  If 
yes, the examiner is requested to render 
an opinion as to whether it is as likely 
as not that the sinus disorder diagnosed 
is related to military service?  A 
complete rational for any opinion 
expressed should be provided.

8.  Thereafter, the RO should 
readjuducate the issues on appeal, to 
include a de novo review of the veteran's 
claims for service connection for a skin, 
left knee and left hand disorders and 
macular hole of the right eye with visual 
defect.  The RO is to consider VAOPGCPREC 
3-2003 as it relates to the right eye 
disorder.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


